Exhibit 10.1

 

Annex A

 

ARALEZ PHARMACEUTICALS INC.

SECOND AMENDED AND RESTATED 2016 LONG-TERM INCENTIVE PLAN

 

TABLE OF CONTENTS

 

 

 

Page

1.

History; Effective Date

1

 

 

 

2.

Purposes of the Plan

1

 

 

 

3.

Terminology

1

 

 

 

4.

Administration

1

 

 

 

 

(a)

Administration of the Plan

1

 

 

 

 

 

(b)

Powers of the Administrator

3

 

 

 

 

 

(c)

Delegation of Administrative Authority

3

 

 

 

 

 

(d)

Non-Uniform Determinations

3

 

 

 

 

 

(e)

Limited Liability; Advisors

4

 

 

 

 

 

(f)

Indemnification

4

 

 

 

 

 

(g)

Effect of Administrator’s Decision

4

 

 

 

5.

Shares Issuable Pursuant to Awards

4

 

 

 

 

(a)

Initial Share Pool

4

 

 

 

 

 

(b)

Adjustments to Share Pool

5

 

 

 

 

 

(c)

Code Section 162(m) Individual Limits

5

 

 

 

 

 

(d)

ISO Limit

6

 

 

 

 

 

(e)

Source of Shares

6

 

 

 

 

 

(f)

Stock Exchange Limits

6

 

 

 

6.

Participation

7

 

 

 

7.

Awards

7

 

--------------------------------------------------------------------------------


 

 

(a)

Awards, In General

7

 

 

 

 

 

(b)

Minimum Restriction Period for Full Value Awards

7

 

 

 

 

 

(c)

Stock Options

8

 

 

 

 

 

(d)

Limitation on Reload Options

9

 

 

 

 

 

(e)

Stock Appreciation Rights

9

 

 

 

 

 

(f)

Repricing

10

 

 

 

 

 

(g)

Stock Awards

10

 

 

 

 

 

(h)

Stock Units

12

 

 

 

 

 

(i)

Performance Shares and Performance Units

13

 

 

 

 

 

(j)

Other Stock-Based Awards

14

 

 

 

 

 

(k)

Qualified Performance-Based Awards

14

 

 

 

 

 

(l)

Awards to Participants Outside the United States

16

 

 

 

 

 

(m)

Limitation on Dividend Reinvestment and Dividend Equivalents

16

 

 

 

8.

Withholding of Taxes

17

 

 

 

9.

Transferability of Awards

17

 

 

 

 

(a)

General Nontransferability Absent Administrator Permission

17

 

 

 

 

 

(b)

Administrator Discretion to Permit Transfers Other Than for Value

17

 

 

 

10.

Adjustments for Corporate Transactions and Other Events

18

 

 

 

 

(a)

Mandatory Adjustments

18

 

 

 

 

 

(b)

Discretionary Adjustments

18

 

 

 

 

(c)

Adjustments to Performance Goals

19

 

 

 

 

 

(d)

Statutory Requirements Affecting Adjustments

19

 

 

 

 

 

(e)

Dissolution or Liquidation

19

 

ii

--------------------------------------------------------------------------------


 

11.

Change in Control Provisions

19

 

 

 

 

(a)

Termination of Awards

19

 

 

 

 

 

(b)

Continuation, Assumption or Substitution of Awards

21

 

 

 

 

 

(c)

Other Permitted Actions

21

 

 

 

 

 

(d)

Section 409A Savings Clause

21

 

 

 

12.

Substitution of Awards in Mergers and Acquisitions

21

 

 

 

13.

Compliance with Securities Laws; Listing and Registration

21

 

 

 

14.

Section 409A Compliance

22

 

 

 

15.

Plan Duration; Amendment and Discontinuance

23

 

 

 

 

(a)

Plan Duration

23

 

 

 

 

 

(b)

Amendment and Discontinuance of the Plan

23

 

 

 

 

 

(c)

Amendment of Awards

24

 

 

 

16.

General Provisions

24

 

 

 

 

(a)

Non-Guarantee of Employment or Service

24

 

 

 

 

 

(b)

No Trust or Fund Created

24

 

 

 

 

 

(c)

Status of Awards

25

 

 

 

 

 

(d)

Subsidiary Employees

25

 

 

 

 

 

(e)

Governing Law and Interpretation

25

 

 

 

 

 

(f)

Use of English Language

25

 

 

 

 

 

(g)

Recovery of Amounts Paid

25

 

 

 

17.

Glossary

26

 

iii

--------------------------------------------------------------------------------


 

1.                                      History; Effective Date.

 

ARALEZ PHARMACEUTICALS INC., a company formed under the laws of the Province of
British Columbia, Canada (“Aralez”), has established the ARALEZ PHARMACEUTICALS
SECOND AMENDED AND RESTATED 2016 LONG-TERM INCENTIVE PLAN, as set forth herein,
and as the same may be amended from time to time (the “Plan”). The Plan was
originally adopted by the Board of Directors of Aralez (the “Board”) on
December 11, 2015, amended and restated on March 8, 2017, and this second
amendment and restatement was adopted by the Board on May 7, 2018. The Plan
became effective on February 5, 2016, upon the consummation of the transactions
contemplated by the Merger Agreement (the “Original Effective Date”), and this
amended and restated Plan became effective as of the on date it was approved by
the shareholders of Aralez.

 

2.                                      Purposes of the Plan.

 

The Plan is designed to:

 

(a)                                            promote the long-term financial
interests and growth of Aralez and its Subsidiaries (together, the “Company “)
by attracting and retaining management and other personnel and key service
providers with the training, experience and ability to enable them to make a
substantial contribution to the success of the Company’s business;

 

(b)                                            motivate management personnel by
means of growth-related incentives to achieve long-range goals; and

 

(c)                                             further the alignment of
interests of Participants with those of the shareholders of Aralez through
opportunities for increased stock or stock-based ownership in Aralez.

 

Toward these objectives, the Administrator may grant stock options, stock
appreciation rights, stock awards, stock units, performance shares, performance
units, and other stock-based awards to eligible individuals on the terms and
subject to the conditions set forth in the Plan.

 

3.                                      Terminology.

 

Except as otherwise specifically provided in an Award Agreement, capitalized
words and phrases used in the Plan or an Award Agreement shall have the meaning
set forth in the glossary at Section 17 of the Plan or as defined the first
place such word or phrase appears in the Plan.

 

4.                                      Administration.

 

(a)                                            Administration of the Plan.  The
Plan shall be administered by the Administrator.

 

(b)                                            Powers of the Administrator.  The
Administrator shall, except as otherwise provided under the Plan, have plenary
authority, in its sole and absolute discretion, to grant Awards pursuant to the
terms of the Plan to Eligible Individuals and to take all other actions
necessary or desirable to carry out the purpose and intent of the Plan. Among
other things, the Administrator

 

--------------------------------------------------------------------------------


 

shall have the authority, in its sole and absolute discretion, subject to the
terms and conditions of the Plan to:

 

(i)                                                determine the Eligible
Individuals to whom, and the time or times at which, Awards shall be granted;

 

(ii)                                             determine the types of Awards
to be granted any Eligible Individual;

 

(iii)                                          determine the number of Common
Shares to be covered by or used for reference purposes for each Award or the
value to be transferred pursuant to any Award;

 

(iv)                                         determine the terms, conditions and
restrictions applicable to each Award (which need not be identical) and any
shares acquired pursuant thereto, including, without limitation, (A) the
purchase price of any Common Shares, (B) the method of payment for shares
purchased pursuant to any Award, (C) the method for satisfying any tax
withholding obligation arising in connection with any Award, including by the
withholding or delivery of Common Shares, (D) subject to Section 5(f) and 7(b),
the timing, terms and conditions of the exercisability, vesting or payout of any
Award or any shares acquired pursuant thereto, (E) the Performance Goals
applicable to any Award and the extent to which such Performance Goals have been
attained, (F) the time of the expiration of any Award, (G) the effect of the
Participant’s Termination of Service on any of the foregoing, and (H) all other
terms, conditions and restrictions applicable to any Award or shares acquired
pursuant thereto as the Administrator shall consider to be appropriate and not
inconsistent with the terms of the Plan;

 

(v)                                            subject to Sections 7(f), 7(k),
10(c) and 15, modify, amend or adjust the terms and conditions of any Award;

 

(vi)                                         subject to Section 7(b), accelerate
or otherwise change the time at or during which an Award may be exercised or
becomes payable and waive or accelerate the lapse, in whole or in part, of any
restriction, condition or risk of forfeiture with respect to such Award; 
provided, however , that, except in connection with death, disability or a
Change in Control, no such change, waiver or acceleration shall be made with
respect to a Qualified Performance-Based Award if the effect of such action
would cause the Award to fail to qualify for the Section 162(m) Exemption or
shall be made to any Award that is considered “deferred compensation” within the
meaning of Section 409A of the Code if the effect of such action is inconsistent
with Section 409A of the Code;

 

(vii)                                      except for participants who receive
their stock options by virtue of their employment in Canada, determine whether
an Award will be paid or settled in cash, Common Shares, or in any combination
thereof and whether, to what extent and under what circumstances cash or Common
Shares payable with respect to an Award shall be deferred either automatically
or at the election of the Participant;

 

(viii)                                   for any purpose, including but not
limited to, qualifying for preferred or beneficial tax treatment, accommodating
the customs or administrative challenges or

 

2

--------------------------------------------------------------------------------


 

otherwise complying with the tax, accounting or regulatory requirements of one
or more jurisdictions, adopt, amend, modify, administer or terminate sub-plans,
appendices, special provisions or supplements applicable to Awards regulated by
the laws of a particular jurisdiction, which sub-plans, appendices, supplements
and special provisions may take precedence over other provisions of the Plan,
and prescribe, amend and rescind rules and regulations relating to such
sub-plans, supplements and special provisions;

 

(ix)                                         establish any “blackout” period,
during which transactions affecting Awards may not be effectuated, that the
Administrator in its sole discretion deems necessary or advisable;

 

(x)                                            determine the Fair Market Value
of Common Shares or other property for any purpose under the Plan or any Award;

 

(xi)                                         administer, construe and interpret
the Plan, Award Agreements and all other documents relevant to the Plan and
Awards issued thereunder, and decide all other matters to be determined in
connection with an Award;

 

(xii)                                      establish, amend, rescind and
interpret such administrative rules, regulations, agreements, guidelines,
instruments and practices for the administration of the Plan and for the conduct
of its business as the Administrator deems necessary or advisable;

 

(xiii)                                   correct any defect, supply any omission
or reconcile any inconsistency in the Plan or in any Award or Award Agreement in
the manner and to the extent the Administrator shall consider it desirable to
carry it into effect; and

 

(xiv)                                  specify that vesting conditions in
respect of Awards shall not extend beyond applicable limitations such that the
Award complies at all times with the exception in paragraph (k) of the
definition of “salary deferral arrangement” in subsection 248(1) of the Income
Tax Act (Canada) or comparable legislation of any jurisdiction; and

 

(xv)                                     otherwise administer the Plan and all
Awards granted under the Plan.

 

(c)                                             Delegation of Administrative
Authority.  The Administrator may designate officers or employees of the Company
to assist the Administrator in the administration of the Plan and, to the extent
permitted by applicable law and stock exchange rules, the Administrator may
delegate to officers or other employees of the Company the Administrator’s
duties and powers under the Plan, subject to such conditions and limitations as
the Administrator shall prescribe, including without limitation the authority to
execute agreements or other documents on behalf of the Administrator; provided,
however, that such delegation of authority shall not extend to the granting of,
or exercise of discretion with respect to, Awards to Eligible Individuals who
are “covered employees” within the meaning of Section 162(m) of the Code or
officers under Section 16 of the Exchange Act.

 

(d)                                            Non-Uniform Determinations.  The
Administrator’s determinations under the Plan (including without limitation,
determinations of the persons to receive Awards, the form, amount

 

3

--------------------------------------------------------------------------------


 

and timing of such Awards, the terms and provisions of such Awards and the Award
Agreements evidencing such Awards, and the ramifications of a Change in Control
upon outstanding Awards) need not be uniform and may be made by the
Administrator selectively among Awards or persons who receive, or are eligible
to receive, Awards under the Plan, whether or not such persons are similarly
situated.

 

(e)                                             Limited Liability; Advisors.  To
the maximum extent permitted by law, no member of the Administrator shall be
liable for any action taken or decision made in good faith relating to the Plan
or any Award thereunder. The Administrator may employ counsel, consultants,
accountants, appraisers, brokers or other persons. The Administrator, Aralez,
and the officers and directors of Aralez shall be entitled to rely upon the
advice, opinions or valuations of any such persons.

 

(f)                                              Indemnification.  To the
maximum extent permitted by law, by Aralez’s Memorandum and Articles of
Association, and by any directors’ and officers’ liability insurance coverage
which may be in effect from time to time, the members of the Administrator and
any agent or delegate of the Administrator who is a director, officer or
employee of Aralez or an Affiliate shall be indemnified by Aralez against any
and all liabilities and expenses to which they may be subjected by reason of any
act or failure to act with respect to their duties on behalf of the Plan.

 

(g)                                             Effect of Administrator’s
Decision.  All actions taken and determinations made by the Administrator on all
matters relating to the Plan or any Award pursuant to the powers vested in it
hereunder shall be in the Administrator’s sole and absolute discretion, unless
in contravention of any express term of the Plan, including, without limitation,
any determination involving the appropriateness or equitableness of any action.
All determinations made by the Administrator shall be conclusive, final and
binding on all parties concerned, including Aralez, its shareholders, any
Participants and any other employee, consultant, or director of Aralez and its
Affiliates, and their respective successors in interest. No member of the
Administrator, nor any director, officer, employee or representative of Aralez
shall be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or Awards.

 

5.                                      Shares Issuable Pursuant to Awards.

 

(a)                                            Share Pool.  As of the Effective
Date, the number of Common Shares issuable pursuant to Awards that may be
granted under the Plan (the “Share Pool”) shall be equal to the sum of
(i) 6,600,000 Common Shares plus (ii) the number of unallocated Common Shares
available for issuance as of the Original Effective Date under the POZEN, Inc.
2010 Omnibus Equity Compensation Plan that are not then subject to outstanding
Awards, and (iii) the number of unallocated Common Shares available for issuance
as of the Original Effective Date under the Amended and Restated Option Plan of
Tribute Pharmaceuticals Canada Inc. (“Tribute”) that are not then subject to
outstanding Awards and (iv) the number of Common Shares required to cover each
stock option granted in substitution of stock options held by employees of
Tribute in connection with the pending business combination between Tribute and
Aralez.

 

4

--------------------------------------------------------------------------------


 

(b)                                            Adjustments to Share Pool.  On
and after the Effective Date, the Share Pool shall be adjusted, in addition to
any adjustments to be made pursuant to Section 10 of the Plan, as follows:

 

(i)                                                The Share Pool shall be
reduced, on the date of grant, by one share for each stock option or stock
appreciation right granted under the Plan and by 1.59 shares for each stock
award, stock unit, Performance Share and/or Other Stock-Based Award granted
under the Plan; provided that Awards that are valued by reference to Common
Shares but are required to be paid in cash pursuant to their terms shall not
reduce the Share Pool;

 

(ii)                                             If and to the extent options or
stock appreciation rights originating from the Share Pool terminate, expire, or
are canceled, forfeited, exchanged, or surrendered without having been
exercised, or if any stock awards, stock units, Performance Shares and/or Other
Stock-Based Awards are forfeited, the Common Shares subject to such Awards shall
again be available for Awards under the Share Pool, and shall increase the Share
Pool by one share for each stock option or stock appreciation right and 1.59
shares for each stock award, stock unit, Performance Share and/or Other
Stock-Based Award issued in connection with such Award or by which the Award is
valued by reference;

 

(iii)                                          Notwithstanding the foregoing,
the following Common Shares shall not become available for issuance under the
Plan: (A) shares tendered by Participants, or withheld by the Company, as full
or partial payment to the Company upon the exercise of stock options granted
under the Plan; (B) shares reserved for issuance upon the grant of stock
appreciation rights, to the extent the number of reserved shares exceeds the
number of shares actually issued upon the exercise of the stock appreciation
rights; and (C) shares withheld by, or otherwise remitted to, the Company to
satisfy a Participant’s tax withholding obligations upon the lapse of
restrictions on stock awards or the exercise of stock options or stock
appreciation rights granted under the Plan.

 

(c)                                             Individual Limits.  Subject to
adjustment as provided in Section 10 of the Plan:

 

(i)                                                the maximum number of Common
Shares that may be made subject to Awards granted under the Plan during a
calendar year to any one person in the form of stock options or stock
appreciation rights is, in the aggregate, 1,000,000 shares;

 

(ii)                                             the maximum number of Common
Shares that may be made subject to Awards granted under the Plan during a
calendar year to any one person in the form of Performance Awards is, in the
aggregate, 1,000,000 shares, and

 

(iii)                                          in connection with Awards granted
under the Plan during a calendar year to any one person in the form of
Performance Shares, the maximum cash amount payable thereunder is the amount
equal to the number of shares made subject to the Award, as limited by
Section 5(c)(ii), multiplied by the Fair Market Value as determined as of the
payment date;

 

5

--------------------------------------------------------------------------------


 

(iv)                                         in connection with Awards granted
under the Plan during a calendar year to any one person in the form of
Performance Units, the maximum cash amount payable under such Performance Units
is $5,000,000;

 

(v)                                            the maximum number of Common
Shares that may be made subject to Awards granted under the Plan during a
calendar year to any non-employee director of Aralez in the form of stock
options or stock appreciation rights is, in the aggregate, 100,000; and

 

(vi)                                         the maximum number of Common Shares
that may be made subject to Awards granted under the Plan during a calendar year
to any non-employee director of Aralez in the form of any Award other than stock
options or stock appreciation rights is, in the aggregate, 50,000;

 

provided, however, that each of the limitations set forth above in clauses (i),
(ii) and (iii) of this Section 5(c) shall be multiplied by two when applied to
Awards granted to any individual during the calendar year in which such
individual first commences service with Aralez or a Subsidiary; and  provided,
further,  that the limitations set forth above in clauses (ii) and (iii) of this
Section 5(c) shall be multiplied by the number of calendar years over which the
applicable Performance Period spans (in whole or in part), if the Performance
Period is longer than 12 months’ duration, when applied to Performance Awards.
If an Award is terminated, surrendered or canceled in the same year in which it
was granted, such Award nevertheless will continue to be counted against the
limitations set forth above in this Section 5(c) for the calendar year in which
it was granted.

 

(d)                                            ISO Limit.  Subject to adjustment
pursuant to Section 10 of the Plan, the maximum number of Common Shares that may
be issued pursuant to stock options granted under the Plan that are intended to
qualify as Incentive Stock Options within the meaning of Section 422 of the Code
shall be equal to the number of shares in the Share Pool as of the Effective
Date of the Plan.

 

(e)                                             Source of Shares.  The Common
Shares with respect to which Awards may be made under the Plan shall be shares
authorized for issuance under Aralez’s memorandum and articles of association
but unissued, or issued and reacquired, including without limitation shares
purchased in the open market or in private transactions.

 

(f)                                              Stock Exchange Limits.

 

(i)                                                The number of Common Shares
subject to Awards granted to any one Participant shall be determined by the
Board, but no one Participant shall be granted Awards which exceed, in
aggregate, the maximum number permitted by the Toronto Stock Exchange, or such
other stock exchange on which Aralez’s securities are listed for trade from time
to time (the “Exchange”).

 

(ii)                                             Subject to the aggregate limit
and adjustment provisions in Section 5 of this Plan, the aggregate number of
Common Shares that may be issued pursuant to the exercise of Awards under the
Plan and all other security based compensation arrangements (as such

 

6

--------------------------------------------------------------------------------


 

term is defined in section 613 of the TSX Company Manual) of the Company are
subject to the following additional limitations:

 

(A)                                          in the aggregate, no more than 10%
of the issued and outstanding Common Shares (on a non-diluted basis) may be
reserved at any time for insiders (as defined in the Securities Act (Ontario)
and includes an associate and Affiliate, as defined in the Securities Act
(Ontario) (“Insider(s)”) under the Plan, together with all other security based
compensation arrangements of the Company; and

 

(B)                                          the number of securities of the
Company issued to Insiders, within any one year period, under all security based
compensation arrangements, cannot exceed 10% of the issued and outstanding
Common Shares.

 

6.                                      Participation.

 

Participation in the Plan shall be open to all Eligible Individuals, as may be
selected by the Administrator from time to time. The Administrator may also
grant Awards to Eligible Individuals in connection with hiring, recruiting or
otherwise, prior to the date the individual first performs services for Aralez
or a Subsidiary; provided, however, that such Awards shall not become vested or
exercisable, and no shares shall be issued to such individual, prior to the date
the individual first commences performance of such services.

 

7.                           Awards.

 

(a)                                            Awards, In General.  The
Administrator, in its sole discretion, shall establish the terms of all Awards
granted under the Plan consistent with the terms of the Plan. Awards may be
granted individually or in tandem with other types of Awards, concurrently with
or with respect to outstanding Awards. All Awards are subject to the terms and
conditions of the Plan and as provided in the Award Agreement, which shall be
delivered to the Participant receiving such Award upon, or as promptly as is
reasonably practicable following, the grant of such Award. Unless otherwise
specified by the Administrator, in its sole discretion, or otherwise provided in
the Award Agreement, an Award shall not be effective unless the Award Agreement
is signed or otherwise accepted by Aralez and the Participant receiving the
Award (including by electronic delivery and/or electronic signature). Unless the
Administrator determines otherwise, any failure by the Participant to sign and
return the Award Agreement within such period of time following the granting of
the Award as the Administrator shall prescribe shall cause such Award to the
Participant to be null and void. The Administrator may direct that any stock
certificate evidencing shares issued pursuant to the Plan shall bear a legend
setting forth such restrictions on transferability as may apply to such shares
pursuant to the Plan.

 

(b)                                            Minimum Vesting/Restriction
Period. Except as provided below and notwithstanding any provision of the Plan
to the contrary (but subject to Section 11 of the Plan), each Award granted
under the Plan (other than a Performance Unit that cannot be paid in Common
Shares) will be subject to a minimum vesting period or minimum Restricted Period
as follows: (i) beginning on the Effective Date, each stock option and stock
appreciation right granted under the Plan shall be subject to a minimum vesting
period of 12 months from the date of grant, (ii) each

 

7

--------------------------------------------------------------------------------


 

Full Value Award granted under the Plan to a non-employee director shall be
subject to a minimum Restriction Period of 12 months from the date of grant, and
(iii) each Full Value Award granted under the Plan to an Eligible Employee who
is not a non-employee director shall be subject to (A) a minimum Restriction
Period of 12 months from the date of grant if vesting of or lapse of
restrictions on such Award is based on the satisfaction of Performance Goals and
(B) a minimum Restriction Period of 36 months from the date of grant, applied in
either pro rata installments or a single installment, if vesting of or lapse of
restrictions on such Award is based solely on the Participant’s satisfaction of
specified service requirements with the Company (provided that no portion of the
Full Value Award shall vest or have its restrictions lapse during the first 12
months following the date of grant). If the grant of a Performance Award is
conditioned on satisfaction of Performance Goals, the Performance Period shall
not be less than 12 months’ duration, but no additional minimum Restriction
Period need apply to such Award. The minimum vesting period or minimum
Restriction Period shall not apply in the case of death or disability of a
Participant or in the event of a Change in Control. Notwithstanding the
foregoing, Awards that result in the issuance of an aggregate of up to 5% of the
Share Pool as set forth in Section 5(a) may be granted without regard to such
minimum vesting period or minimum Restriction Period.

 

(c)                                             Stock Options.

 

(i)                                                Grants.  A stock option means
a right to purchase a specified number of Common Shares from Aralez at a
specified price during a specified period of time. The Administrator may from
time to time grant to Eligible Individuals Awards of Incentive Stock Options or
Nonqualified Options;  provided, however, that Awards of Incentive Stock Options
shall be limited to employees of Aralez or of any current or hereafter existing
“parent corporation” or “subsidiary corporation,” as defined in
Sections 424(e) and 424(f) of the Code, respectively, of Aralez, and any other
Eligible Individuals who are eligible to receive Incentive Stock Options under
the provisions of Section 422 of the Code. No stock option shall be an Incentive
Stock Option unless so designated by the Administrator at the time of grant or
in the applicable Award Agreement.

 

(ii)                                             Exercise.  Subject to the
limitations set forth in Section 7(b), stock options shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Administrator; provided, however, that Awards of stock options
may not have a term in excess of ten years’ duration unless required otherwise
by applicable law. The exercise price per share subject to a stock option
granted under the Plan shall not be less than the Fair Market Value of one
Common Share on the date of grant of the stock option, except as provided under
applicable law or with respect to stock options that are granted in substitution
of similar types of awards of a company acquired by Aralez or a Subsidiary or
with which Aralez or a Subsidiary combines (whether in connection with a
corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock, or otherwise) to preserve the intrinsic value
of such awards. Should the expiry date of a stock option fall within a period
during which the relevant Participant is prohibited from exercising a
Nonqualified Option due to trading restrictions imposed by the Company pursuant
to any policy of the Company respecting restrictions on trading that is in
effect at that time (a “blackout period”) or within nine Business Days following
the expiration of a blackout period, such expiry date of the Nonqualified Option
shall be

 

8

--------------------------------------------------------------------------------


 

automatically extended without any further act or formality to that date which
is the tenth Business Day after the end of the blackout period, such tenth
Business Day to be considered the expiry date for such Nonqualified Option for
all purposes under the Plan. The ten Business Day period referred to in this
paragraph may not be extended by the Board.

 

(iii)                                          Termination of Service.  Subject
to the limitations set forth in Section 7(b), except as provided in the
applicable Award Agreement or otherwise determined by the Administrator, to the
extent stock options are not vested and exercisable, a Participant’s stock
options shall be forfeited upon his or her Termination of Service provided that,
subject to the limitations set forth in Section 7(b), the Administrator may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that vesting or forfeiture conditions relating to stock
options will be waived in whole or in part in the event of terminations
resulting from specified causes, and the Administrator may in other cases waive
in whole or in part the forfeiture of stock options.

 

(iv)                                         Additional Terms and Conditions. 
The Administrator may, by way of the Award Agreement or otherwise, determine
such other terms, conditions, restrictions, and/or limitations, if any, of any
Award of stock options, provided they are not inconsistent with Section 7(b) or
any other section of the Plan.

 

(d)                                            Limitation on Reload Options. 
The Administrator shall not grant stock options under this Plan that contain a
reload or replenishment feature pursuant to which a new stock option would be
granted automatically upon receipt of delivery of Common Shares to Aralez in
payment of the exercise price or any tax withholding obligation under any other
stock option.

 

(e)                                             Stock Appreciation Rights.

 

(i)                                                Grants.  The Administrator
may from time to time grant to Eligible Individuals Awards of stock appreciation
rights. A stock appreciation right entitles the Participant to receive, subject
to the provisions of the Plan and the Award Agreement, a payment having an
aggregate value equal to the product of (i) the excess of (A) the Fair Market
Value on the exercise date of one Common Share over (B) the base price per share
specified in the Award Agreement, times (ii) the number of shares specified by
the stock appreciation right, or portion thereof, which is exercised. The base
price per share specified in the Award Agreement shall not be less than the
lower of the Fair Market Value on the date of grant or the exercise price of any
tandem stock option to which the stock appreciation right is related, or with
respect to stock appreciation rights that are granted in substitution of similar
types of awards of a company acquired by Aralez or a Subsidiary or with which
Aralez or a Subsidiary combines (whether in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock, or otherwise) such base price as is necessary to preserve the
intrinsic value of such awards.

 

(ii)                                             Exercise.  Subject to the
limitations set forth in Section 7(b), stock appreciation rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Administrator; provided, however, that stock

 

9

--------------------------------------------------------------------------------


 

appreciation rights granted under the Plan may not have a term in excess of ten
years’ duration unless required otherwise by applicable law. The applicable
Award Agreement shall specify whether payment by Aralez of the amount receivable
upon any exercise of a stock appreciation right is to be made in cash or Common
Shares or a combination of both, or shall reserve to the Administrator or the
Participant the right to make that determination prior to or upon the exercise
of the stock appreciation right. If upon the exercise of a stock appreciation
right a Participant is to receive a portion of such payment in Common Shares,
the number of shares shall be determined by dividing such portion by the Fair
Market Value of a Common Share on the exercise date. No fractional shares shall
be used for such payment and the Administrator shall determine whether cash
shall be given in lieu of such fractional shares or whether such fractional
shares shall be eliminated.

 

(iii)                                          Termination of Service.  Subject
to the limitations set forth in Section 7(b), except as provided in the
applicable Award Agreement or otherwise determined by the Administrator, to the
extent stock appreciation rights are not vested and exercisable, a Participant’s
stock appreciation rights shall be forfeited upon his or her Termination of
Service; provided  that, subject to the limitations set forth in Section 7(b),
the Administrator may provide, by rule or regulation or in any Award Agreement,
or may determine in any individual case, that vesting or forfeiture conditions
relating to stock appreciation rights will be waived in whole or in part in the
event of terminations resulting from specified causes, and the Administrator may
in other cases waive in whole or in part the forfeiture of stock appreciation
rights.

 

(iv)                                         Additional Terms and Conditions. 
The Administrator may, by way of the Award Agreement or otherwise, determine
such other terms, conditions, restrictions, and/or limitations, if any, of any
Award of stock appreciation rights, provided they are not inconsistent with
Section 7(b) or any other section of the Plan.

 

(f)                                              Repricing.  Notwithstanding
anything herein to the contrary, except in connection with a corporate
transaction involving Aralez (including, without limitation, any stock dividend,
stock split, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination, or exchange of shares),
the terms of options and stock appreciation rights granted under the Plan may
not be amended, after the date of grant, to reduce the exercise price of such
options or stock appreciation rights, nor may outstanding options or stock
appreciation rights be canceled in exchange for (i) cash, (ii) options or stock
appreciation rights with an exercise price or base price that is less than the
exercise price or base price of the original outstanding options or stock
appreciation rights, or (iii) other Awards, unless such action is approved by
Aralez’s shareholders.

 

(g)                                             Stock Awards.

 

(i)                                                Grants.  The Administrator
may from time to time grant to Eligible Individuals Awards of unrestricted
Common Shares or Restricted Stock (collectively, “Stock Awards”) on such terms
and conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as the Administrator shall
determine, subject to the limitations set forth in Section 7(b). Stock

 

10

--------------------------------------------------------------------------------


 

Awards shall be evidenced in such manner as the Administrator may deem
appropriate, including via book-entry registration.

 

(ii)                                             Vesting.  Restricted Stock
shall be subject to such vesting, restrictions on transferability and other
restrictions, if any, and/or risk of forfeiture as the Administrator may impose
at the date of grant or thereafter. The Restriction Period to which such
vesting, restrictions and/or risk of forfeiture apply may lapse under such
circumstances, including without limitation upon the attainment of Performance
Goals, in such installments, or otherwise, as the Administrator may determine.
In the event that the Administrator conditions the grant or vesting of a Stock
Award upon the attainment of Performance Goals, or the attainment of Performance
Goals together with the continued service of the Participant, the Administrator
may, prior to or at the time of grant, designate the Stock Award as a Qualified
Performance-Based Award. Subject to the provisions of the Plan and the
applicable Award Agreement, during the Restriction Period, the Participant shall
not be permitted to vote, sell, assign, transfer, pledge or otherwise encumber
shares of Restricted Stock.

 

(iii)                                          Rights of a Shareholder;
Dividends.  Except to the extent restricted under the Award Agreement relating
to the Restricted Stock, a Participant granted Restricted Stock shall have all
of the rights of a shareholder of Common Shares including, without limitation,
the right to vote Restricted Stock upon the expiry of the Restriction Period.
Subject to shareholder approval, cash dividends declared payable on Common
Shares shall be paid, with respect to outstanding Restricted Stock, either as
soon as practicable following the dividend payment date or deferred for payment
to such later date as determined by the Administrator, and shall be paid in cash
or as unrestricted Common Shares having a Fair Market Value equal to the amount
of such dividends or may be reinvested in additional shares of Restricted Stock
as determined by the Administrator;  provided, however, that dividends declared
payable on Restricted Stock that is granted as a Performance Award shall be held
by Aralez and made subject to forfeiture at least until achievement of the
applicable Performance Goal related to such shares of Restricted Stock. Stock
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Common Shares or other property has been distributed. As soon as is
practicable following the date on which restrictions on any shares of Restricted
Stock lapse, Aralez shall deliver to the Participant the certificates for such
shares or shall cause the shares to be registered in the Participant’s name in
book-entry form, in either case with the restrictions removed, provided that the
Participant shall have complied with all conditions for delivery of such shares
contained in the Award Agreement or otherwise reasonably required by Aralez.

 

(iv)                                         Termination of Service.  Subject to
the limitations set forth in Section 7(b), except as provided in the applicable
Award Agreement, upon Termination of Service during the applicable Restriction
Period, Restricted Stock and any accrued but unpaid dividends that are at that
time subject to restrictions shall be forfeited; provided that, subject to the
limitations set forth in Section 7(b), the Administrator may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that

 

11

--------------------------------------------------------------------------------


 

restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Administrator may in other cases waive in whole or in part the
forfeiture of Restricted Stock.

 

(v)                                            Additional Terms and Conditions. 
The Administrator may, by way of the Award Agreement or otherwise, determine
such other terms, conditions, restrictions, and/or limitations, if any, of any
Award of Restricted Stock, provided they are not inconsistent with
Section 7(b) or any other section of the Plan.

 

(h)                                            Stock Units.

 

(i)                                                Grants.  The Administrator
may from time to time grant to Eligible Individuals Awards of unrestricted stock
Units or Restricted Stock Units on such terms and conditions, and for such
consideration, including no consideration or such minimum consideration as may
be required by law, as the Administrator shall determine, subject to the
limitations set forth in Section 7(b). Restricted Stock Units represent a
contractual obligation by Aralez to deliver a number of Common Shares, an amount
in cash equal to the Fair Market Value of the specified number of shares subject
to the Award, or a combination of Common Shares and cash, in accordance with the
terms and conditions set forth in the Plan and any applicable Award Agreement.

 

(ii)                                             Vesting and Payment. 
Restricted Stock Units shall be subject to such vesting, risk of forfeiture
and/or payment provisions as the Administrator may impose at the date of grant.
The Restriction Period to which such vesting and/or risk of forfeiture apply may
lapse under such circumstances, including without limitation upon the attainment
of Performance Goals, in such installments, or otherwise, as the Administrator
may determine. In the event that the Administrator conditions the vesting and/or
lapse of risk of forfeiture of Restricted Stock Units upon the attainment of
Performance Goals, or the attainment of Performance Goals together with the
continued service of the Participant, the Administrator may, prior to or at the
time of grant, designate the Award of Restricted Stock Units as a Qualified
Performance-Based Award. Common Shares, cash or a combination of Common Shares
and cash, as applicable, payable in settlement of Restricted Stock Units shall
be delivered to the Participant as soon as administratively practicable, but no
later than 30 days, after the date on which payment is due under the terms of
the Award Agreement provided that the Participant shall have complied with all
conditions for delivery of such shares or payment contained in the Award
Agreement or otherwise reasonably required by Aralez, or in accordance with an
election of the Participant, if the Administrator so permits, that meets the
requirements of Section 409A of the Code.

 

(iii)                                          No Rights of a Shareholder;
Dividend Equivalents.  Until Common Shares are issued to the Participant in
settlement of stock Units, the Participant shall not have any rights of a
shareholder of Aralez with respect to the stock Units or the shares issuable
thereunder. The Administrator may grant to the Participant the right to receive
Dividend Equivalents on stock Units, on a current, reinvested and/or restricted
basis, subject to such terms as the Administrator may determine provided,
however, that Dividend Equivalents

 

12

--------------------------------------------------------------------------------


 

payable on stock Units that are granted as a Performance Award shall, rather
than be paid on a current basis, be accrued and made subject to forfeiture at
least until achievement of the applicable Performance Goal related to such stock
Units.

 

(iv)                                         Termination of Service.  Upon
Termination of Service during the applicable deferral period or portion thereof
to which forfeiture conditions apply, or upon failure to satisfy any other
conditions precedent to the delivery of Common Shares or cash to which such
Restricted Stock Units relate, all Restricted Stock Units and any accrued but
unpaid Dividend Equivalents with respect to such Restricted Stock Units that are
then subject to deferral or restriction shall be forfeited; provided  that,
subject to the limitations set forth in Section 7(b), the Administrator may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock Units will be waived in whole or in part in the event of
termination resulting from specified causes, and the Administrator may in other
cases waive in whole or in part the forfeiture of Restricted Stock Units.

 

(v)                                            Additional Terms and Conditions. 
The Administrator may, by way of the Award Agreement or otherwise, determine
such other terms, conditions, restrictions, and/or limitations, if any, of any
Award of stock Units, provided they are not inconsistent with Section 7(b) or
any other section of the Plan.

 

(i)                                                Performance Shares and
Performance Units.

 

(i)                                                Grants.  The Administrator
may from time to time grant to Eligible Individuals Awards in the form of
Performance Shares and Performance Units. Performance Shares, as that term is
used in this Plan, shall refer to Common Shares or Units that are expressed in
terms of Common Shares, the issuance, vesting, lapse of restrictions on or
payment of which is contingent on performance as measured against predetermined
objectives over a specified Performance Period. Performance Units, as that term
is used in this Plan, shall refer to dollar-denominated Units valued by
reference to designated criteria established by the Administrator, other than
Common Shares, the issuance, vesting, lapse of restrictions on or payment of
which is contingent on performance as measured against predetermined objectives
over a specified Performance Period. The applicable Award Agreement shall
specify whether Performance Shares and Performance Units will be settled or paid
in cash or Common Shares or a combination of both, or shall reserve to the
Administrator or the Participant the right to make that determination prior to
or at the payment or settlement date.

 

(ii)                                             Performance Criteria.  The
Administrator shall, prior to or at the time of grant, condition the grant,
vesting or payment of, or lapse of restrictions on, an Award of Performance
Shares or Performance Units upon (A) the attainment of Performance Goals during
a Performance Period or (B) the attainment of Performance Goals and the
continued service of the Participant. The Administrator may, prior to or at the
time of grant, designate an Award of Performance Shares or Performance Units as
a Qualified Performance-Based Award. The length of the Performance Period, the
Performance Goals to be achieved during the Performance Period, and the measure
of whether and to what degree such

 

13

--------------------------------------------------------------------------------


 

Performance Goals have been attained shall be conclusively determined by the
Administrator in the exercise of its absolute discretion. Performance Goals may
include minimum, maximum and target levels of performance, with the size of the
Award or payout of Performance Shares or Performance Units or the vesting or
lapse of restrictions with respect thereto based on the level attained. An Award
of Performance Shares or Performance Units shall be settled as and when the
Award vests or at a later time specified in the Award Agreement or in accordance
with an election of the Participant, if the Administrator so permits, that meets
the requirements of Section 409A of the Code.

 

(iii)                                          Additional Terms and Conditions. 
The Administrator may, by way of the Award Agreement or otherwise, determine
such other terms, conditions, restrictions, and/or limitations, if any, of any
Award of Performance Shares or Performance Units, provided they are not
inconsistent with the Plan.

 

(j)                                               Other Stock-Based Awards.  The
Administrator may from time to time grant to Eligible Individuals Awards in the
form of Other Stock-Based Awards. Other Stock-Based Awards in the form of
Dividend Equivalents may be (A) awarded on a free-standing basis or in
connection with another Award other than a stock option or stock appreciation
right, (B) paid currently or credited to an account for the Participant,
including the reinvestment of such credited amounts in Common Shares
equivalents, to be paid on a deferred basis, and (C) settled in cash or Common
Shares as determined by the Administrator; provided, however , that Dividend
Equivalents payable on Other Stock-Based Awards that are granted as a
Performance Award shall, rather than be paid on a current basis, be accrued and
made subject to forfeiture at least until achievement of the applicable
Performance Goal related to such Other Stock-Based Awards. Any such settlements,
and any such crediting of Dividend Equivalents, may be subject to such
conditions, restrictions and contingencies as the Administrator shall establish.

 

(k)                                            Qualified Performance-Based
Awards.

 

(i)                                                Stock Options and Stock
Appreciation Rights.  The provisions of the Plan are intended to ensure that all
stock options and stock appreciation rights granted hereunder to any Participant
who is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) in the tax year in which such stock option or
stock appreciation right is expected to be deductible to Aralez or a Subsidiary
qualify for the Section 162(m) Exemption, and all such Awards shall therefore be
considered Qualified Performance-Based Awards, and the Plan shall be interpreted
and operated consistent with that intention.

 

(ii)                                             Grant Process for Performance
Awards.  When granting any Award other than a stock option or stock appreciation
right, the Administrator may designate such Award as a Qualified
Performance-Based Award, based upon a determination that (A) the recipient is or
may be a “covered employee” (within the meaning of Section 162(m)(3) of the
Code) with respect to such Award and (B) the Administrator wishes such Award to
qualify for the Section 162(m) Exemption. For any Award so designated as a
Qualified Performance-Based Award, the Administrator shall take steps to ensure
that the terms of any such Award (and of the grant thereof) shall be consistent
with such designation

 

14

--------------------------------------------------------------------------------


 

(including, without limitation, that all such Awards be granted by a committee
composed solely of “outside directors” (within the meaning of Section 162(m) of
the Code) and that the Performance Goals be established, in writing, by the
Administrator within the time period prescribed by Section 162(m) of the Code).
The Performance Goals established by the Administrator for each Qualified
Performance-Based Award shall be objective such that a third party having
knowledge of the relevant facts could determine whether or not any Performance
Goal has been achieved, or the extent of such achievement, and the amount, if
any, which has been earned by the Participant based on such performance. The
Administrator may retain in an Award Agreement the discretion to reduce (but not
to increase) the amount or number of Qualified Performance-Based Awards which
will be earned based on the achievement of Performance Goals. When the
Performance Goals are established, the Administrator shall also specify the
manner in which the level of achievement of such Performance Goals shall be
calculated and the weighting assigned to such Performance Goals.

 

(iii)                                          Certification and Payment. 
Following completion of the applicable Performance Period, and prior to any, as
applicable, grant, vesting, lapse of restrictions on or payment of a Qualified
Performance-Based Award, the Administrator shall determine in accordance with
the terms of the Award and shall certify in writing whether the applicable
Performance Goal(s) were achieved, or the level of such achievement, and the
amount, if any, earned by the Participant based upon such performance. For this
purpose, approved minutes of the meeting of the Administrator at which
certification is made shall be sufficient to satisfy the requirement of a
written certification. No Qualified Performance-Based Awards will be granted,
become vested, have restrictions lapse or be paid, as applicable, for a
Performance Period until such certification is made by the Administrator. The
amount of a Qualified Performance-Based Award actually granted, vested, or paid
to a Participant, or on which restrictions shall lapse, may be less than the
amount determined by the applicable Performance Goal formula, at the discretion
of the Administrator to take into account additional factors that the
Administrator may deem relevant to the assessment of individual or corporate
performance for the Performance Period or otherwise, subject to the terms and
conditions of the applicable Award Agreement.

 

(iv)                                         Performance Goals.  Performance
Goals may be applied on a per share or absolute basis and relative to one or
more Performance Metrics, or any combination thereof, and may be measured
pursuant to U.S. generally accepted accounting principles (“GAAP”), non-GAAP or
other objective standards in a manner consistent with Aralez’s or its
Subsidiary’s established accounting policies, all as the Administrator shall
determine at the time the Performance Goals for a Performance Period are
established. The Administrator may, in its sole discretion, provide that one or
more objectively determinable adjustments shall be made to the manner in which
one or more of the Performance Goals is to be calculated or measured to take
into account, or ignore, one or more of the following: (1) items related to a
change in accounting principle; (2) items relating to financing activities;
(3) expenses for restructuring or productivity initiatives; (4) other
non-operating items; (5) items related to acquisitions; (6) items attributable
to the business operations of any entity acquired by the Company during the
Performance Period; (7) items related to

 

15

--------------------------------------------------------------------------------


 

the sale or disposition of a business or segment of a business; (8) items
related to discontinued operations that do not qualify as a segment of a
business under U.S. generally accepted accounting principles; (9) items
attributable to any stock dividend, stock split, combination or exchange of
stock occurring during the Performance Period; (10) any other items of
significant income or expense which are determined to be appropriate
adjustments; (11) items relating to unusual or extraordinary corporate
transactions, events or developments, (12) items related to amortization of
acquired intangible assets; (13) items that are outside the scope of the
Company’s core, on-going business activities; (14) changes in foreign currency
exchange rates; (15) items relating to changes in tax laws; (16) certain
identified expenses (including, but not limited to, cash bonus expenses,
incentive expenses and acquisition-related transaction and integration
expenses); (17) items relating to asset impairment charges; or (18) items
relating to gains or unusual or nonrecurring events or changes in applicable
law, accounting principles or business conditions. For all Awards intended to
qualify as Qualified Performance-Based Awards, such determinations shall be made
within the time prescribed by, and otherwise in compliance with,
Section 162(m) of the Code.

 

(v)                                            Non-delegation.  No delegate of
the Administrator is permitted to exercise authority granted to the
Administrator under Section 4 to the extent that the exercise of such authority
by the delegate would cause an Award designated as a Qualified Performance-Based
Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption.

 

(l)                                                Awards to Participants
Outside the United States.  The Administrator may grant Awards to Eligible
Individuals who are foreign nationals, who are located outside the United States
or who are not compensated from a payroll maintained in the United States, or
who are otherwise subject to (or could cause Aralez or a Subsidiary to be
subject to) tax, legal or regulatory provisions of countries or jurisdictions
outside the United States, on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Administrator, be necessary
or desirable in order that any such Award shall conform to laws, regulations,
and customs of the country or jurisdiction in which the Participant is then
resident or primarily employed or to foster and promote achievement of the
purposes of the Plan.

 

(m)                                        Limitation on Dividend Reinvestment
and Dividend Equivalents.  Reinvestment of dividends in additional Restricted
Stock at the time of any dividend payment, and the payment of Common Shares with
respect to dividends to Participants holding Awards of stock Units, shall only
be permissible if sufficient shares are available under the Share Pool for such
reinvestment or payment (taking into account then outstanding Awards). In the
event that sufficient shares are not available under the Share Pool for such
reinvestment or payment, such reinvestment or payment shall be made in the form
of a grant of stock Units equal in number to the Common Shares that would have
been obtained by such payment or reinvestment, the terms of which stock Units
shall provide for settlement in cash and for Dividend Equivalent reinvestment in
further stock Units on the terms contemplated by this Section 7(m).

 

16

--------------------------------------------------------------------------------


 

8.                                      Withholding of Taxes.

 

Participants and holders of Awards shall pay to Aralez or its Affiliate, or make
arrangements satisfactory to the Administrator for payment of, any Tax
Withholding Obligation in respect of Awards granted under the Plan no later than
the date of the event creating the tax or social insurance contribution
liability. The obligations of Aralez under the Plan shall be conditional on such
payment or arrangements. Unless otherwise determined by the Administrator, and
subject always to applicable law, Tax Withholding Obligations may be settled in
whole or in part with Common Shares, including unrestricted outstanding shares
surrendered to Aralez and unrestricted shares that are part of the Award that
gives rise to the Tax Withholding Obligation, having a Fair Market Value on the
date of surrender or withholding equal to the statutory minimum amount (and not
any greater amount) required to be withheld for tax or social insurance
contribution purposes, all in accordance with such procedures as the
Administrator establishes. Aralez or its Affiliate may deduct, to the extent
permitted by law, any such Tax Withholding Obligations from any payment of any
kind otherwise due to the Participant or holder of an Award.

 

9.                                      Transferability of Awards.

 

(a)                                            General Nontransferability Absent
Administrator Permission.  Except as otherwise determined by the Administrator,
and in any event in the case of an Incentive Stock Option or a tandem stock
appreciation right granted with respect to an Incentive Stock Option, no Award
granted under the Plan shall be transferable by a Participant otherwise than by
will or the laws of descent and distribution. The Administrator shall not permit
any transfer of an Award for value. An Award may be exercised during the
lifetime of the Participant, only by the Participant or, during the period the
Participant is under a legal disability, by the Participant’s guardian or legal
representative, unless otherwise determined by the Administrator. Awards granted
under the Plan shall not be subject in any manner to alienation, anticipation,
sale, transfer, assignment, pledge, or encumbrance, except as otherwise
determined by the Administrator; provided, however,  that the restrictions in
this sentence shall not apply to the Common Shares received in connection with
an Award after the date that the restrictions on transferability of such shares
set forth in the applicable Award Agreement have lapsed. Nothing in this
paragraph shall be interpreted or construed as overriding the terms of any
Aralez stock ownership or retention policy, now or hereafter existing, that may
apply to the Participant or Common Shares received under an Award.

 

(b)                                            Administrator Discretion to
Permit Transfers Other Than For Value.  Except as otherwise restricted by
applicable law, the Administrator may, but need not, permit an Award, other than
an Incentive Stock Option or a tandem stock appreciation right granted with
respect to an Incentive Stock Option, to be transferred to a Participant’s
Family Member (as defined below) as a gift or pursuant to a domestic relations
order in settlement of marital property rights. The Administrator shall not
permit any transfer of an Award for value. For purposes of this Section 9,
“Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Participant’s household
(other than a tenant or employee), a trust in which these persons have more than
fifty percent of the beneficial interest, a foundation in which these persons
(or the Participant) control the management of assets, and any other entity in
which these persons (or the Participant) own more than fifty percent (50%) of
the voting interests. The following transactions are not prohibited transfers
for value: (i) a transfer under a domestic relations order in settlement of
marital

 

17

--------------------------------------------------------------------------------


 

property rights; and (ii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by Family Members (or the Participant)
in exchange for an interest in that entity.

 

10.                               Adjustments for Corporate Transactions and
Other Events.

 

(a)                                            Mandatory Adjustments.  In the
event of a merger, consolidation, stock rights offering, statutory share
exchange or similar event affecting Aralez (each, a “Corporate Event”) or a
stock dividend, stock split, reverse stock split, separation, spinoff,
reorganization, extraordinary dividend of cash or other property, share
combination or subdivision, or recapitalization or similar event affecting the
capital structure of Aralez (each, a “Share Change”) that occurs at any time
after adoption of this Plan by the Board (including any such Corporate Event or
Share Change that occurs after such adoption and coincident with or prior to the
Effective Date), the Administrator shall, with the approval of the Exchange (if
required), make equitable and appropriate substitutions or proportionate
adjustments to (i) the aggregate number and kind of Common Shares or other
securities on which Awards under the Plan may be granted to Eligible
Individuals, (ii) the maximum number of Common Shares or other securities with
respect to which Awards may be granted during any one calendar year to any
individual, (iii) the maximum number of Common Shares or other securities that
may be issued with respect to Incentive Stock Options granted under the Plan,
(iv) the number of Common Shares or other securities covered by each outstanding
Award and the exercise price, base price or other price per share, if any, and
other relevant terms of each outstanding Award, and (v) all other numerical
limitations relating to Awards, whether contained in this Plan or in Award
Agreements; provided, however, that any fractional shares resulting from any
such adjustment shall be eliminated; and, provided further, that in no event
shall the exercise price per Common Share of a stock option or stock
appreciation right, or subscription price per Common Share or any other Award,
be reduced to an amount that is lower than the par value of a Common Share.

 

(b)                                            Discretionary Adjustments.  In
the case of Corporate Events, the Administrator may, with the approval of the
Exchange (if required), make such other adjustments to outstanding Awards as it
determines to be appropriate and desirable, which adjustments may include,
without limitation, (i) the cancellation of outstanding Awards in exchange for
payments of cash, securities or other property or a combination thereof having
an aggregate value equal to the value of such Awards, as determined by the
Administrator in its sole discretion (it being understood that in the case of a
Corporate Event with respect to which shareholders of Aralez receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Administrator that the value of
a stock option or stock appreciation right shall for this purpose be deemed to
equal the excess, if any, of the value of the consideration being paid for each
Common Share pursuant to such Corporate Event over the exercise price or base
price of such stock option or stock appreciation right shall conclusively be
deemed valid and that any stock option or stock appreciation right may be
cancelled for no consideration upon a Corporate Event if its exercise price or
base price equals or exceeds the value of the consideration being paid for each
Common Share pursuant to such Corporate Event), (ii) the substitution of
securities or other property (including, without limitation, cash or other
securities of Aralez and securities of entities other than Aralez) for the
Common Shares subject to outstanding Awards, and (iii) the substitution

 

18

--------------------------------------------------------------------------------


 

of equivalent awards, as determined in the sole discretion of the Administrator,
of the surviving or successor entity or a parent thereof (“Substitute Awards”).

 

(c)                                             Adjustments to Performance
Goals.  The Administrator may, in its discretion, adjust the Performance Goals
applicable to any Awards to reflect any unusual or non-recurring events and
other extraordinary items, impact of charges for restructurings, discontinued
operations and the cumulative effects of accounting or tax changes, each as
defined by generally accepted accounting principles or as identified in Aralez’s
consolidated financial statements, notes to the consolidated financial
statements, management’s discussion and analysis or other Aralez filings with
the Securities and Exchange Commission; provided, however, that, except in
connection with death, disability or a Change in Control, no such adjustment
shall be made if the effect would be to cause an Award that is intended to be a
Qualified Performance-Based Award to no longer constitute a Qualified
Performance-Based Award. If the Administrator determines that a change in the
business, operations, corporate structure or capital structure of Aralez or the
applicable subsidiary, business segment or other operational unit of Aralez or
any such entity or segment, or the manner in which any of the foregoing conducts
its business, or other events or circumstances, render the Performance Goals to
be unsuitable, the Administrator may modify such Performance Goals or the
related minimum acceptable level of achievement, in whole or in part, as the
Administrator deems appropriate and equitable; provided, however, that, except
in connection with death, disability or a Change in Control, no such
modification shall be made if the effect would be to cause an Award that is
intended to be a Qualified Performance-Based Award to no longer constitute a
Qualified Performance-Based Award.

 

(d)                                            Statutory Requirements Affecting
Adjustments.  Notwithstanding the foregoing: (A) any adjustments made pursuant
to Section 10 to Awards that are considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Section 409A of the Code; (B) any adjustments made pursuant to
Section 10 to Awards that are not considered “deferred compensation” subject to
Section 409A of the Code shall be made in such a manner as to ensure that after
such adjustment, the Awards either (1) continue not to be subject to
Section 409A of the Code or (2) comply with the requirements of Section 409A of
the Code; (C) in any event, the Administrator shall not have the authority to
make any adjustments pursuant to Section 10 to the extent the existence of such
authority would cause an Award that is not intended to be subject to
Section 409A of the Code at the date of grant to be subject thereto; and (D) any
adjustments made pursuant to Section 10 to Awards that are Incentive Stock
Options shall be made in compliance with the requirements of Section 424(a) of
the Code.

 

(e)                                             Dissolution or Liquidation. 
Unless the Administrator determines otherwise, all Awards outstanding under the
Plan shall terminate upon the dissolution or liquidation of Aralez.

 

11.                               Change in Control Provisions.

 

(a)                                            Termination of Awards. 
Notwithstanding the provisions of Section 11(b), in the event that any
transaction resulting in a Change in Control occurs, outstanding Awards will
terminate upon the effective time of such Change in Control unless provision is
made in connection with the transaction for the continuation or assumption of
such Awards by, or for the issuance therefor of Substitute Awards of, the
surviving or successor entity or a parent thereof. Solely with

 

19

--------------------------------------------------------------------------------


 

respect to Awards that will terminate as a result of the immediately preceding
sentence and except as otherwise provided in the applicable Award Agreement:

 

(i)                                                the outstanding Awards of
stock options and stock appreciation rights that will terminate upon the
effective time of the Change in Control shall, immediately before the effective
time of the Change in Control, become fully exercisable and the holders of such
Awards will be permitted, immediately before the Change in Control, to exercise
the Awards;

 

(ii)                                             the outstanding shares of
Restricted Stock the vesting or restrictions on which are then solely time-based
and not subject to achievement of Performance Goals shall, immediately before
the effective time of the Change in Control, become fully vested, free of all
transfer and lapse restrictions and free of all risks of forfeiture;

 

(iii)                                          the outstanding shares of
Restricted Stock the vesting or restrictions on which are then subject to and
pending achievement of Performance Goals shall, immediately before the effective
time of the Change in Control and unless the Award Agreement provides for
vesting or lapsing of restrictions in a greater amount upon the occurrence of a
Change in Control, become vested, free of transfer and lapse restrictions and
risks of forfeiture in such amounts as if the applicable Performance Goals for
the unexpired Performance Period had been achieved at the target level set forth
in the applicable Award Agreement;

 

(iv)                                   the outstanding Restricted Stock Units,
Performance Shares and Performance Units the vesting, earning or settlement of
which is then solely time-based and not subject to or pending achievement of
Performance Goals shall, immediately before the effective time of the Change in
Control, become fully earned and vested and shall be settled in cash or Common
Shares (consistent with the terms of the Award Agreement after taking into
account the effect of the Change in Control transaction on the shares) as
promptly as is practicable, subject to any applicable limitations imposed
thereon by Section 409A of the Code; and

 

(v)                                            the outstanding Restricted Stock
Units, Performance Shares and Performance Units the vesting, earning or
settlement of which is then subject to and pending achievement of Performance
Goals shall, immediately before the effective time of the Change in Control and
unless the Award Agreement provides for vesting, earning or settlement in a
greater amount upon the occurrence of a Change in Control, become vested and
earned in such amounts as if the applicable Performance Goals for the unexpired
Performance Period had been achieved at the target level set forth in the
applicable Award Agreement and shall be settled in cash or Common Shares
(consistent with the terms of the Award Agreement after taking into account the
effect of the Change in Control transaction on the shares) as promptly as is
practicable, subject to any applicable limitations imposed thereon by
Section 409A of the Code.

 

Implementation of the provisions of this Section 11(a) shall be conditioned upon
consummation of the Change in Control.

 

20

--------------------------------------------------------------------------------


 

(b)                                            Continuation, Assumption or
Substitution of Awards.  The administrator may specify, on or after the date of
grant, in an award agreement or amendment thereto, the consequences of a
Participant’s Termination of Service that occurs coincident with or following
the occurrence of a Change in Control, if a Change in Control occurs under which
provision is made in connection with the transaction for the continuation or
assumption of outstanding Awards by, or for the issuance therefor of Substitute
Awards of, the surviving or successor entity or a parent thereof.

 

(c)                                             Other Permitted Actions.  In the
event that any transaction resulting in a Change in Control occurs, the
Administrator may take any of the actions set forth in Section 10 with respect
to any or all Awards granted under the Plan.

 

(d)                                            Section 409A Savings Clause. 
Notwithstanding the foregoing, if any Award is considered to be a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code, this
Section 11 shall apply to such Award only to the extent that its application
would not result in the imposition of any tax or interest or the inclusion of
any amount in income under Section 409A of the Code.

 

12.                               Substitution of Awards in Mergers and
Acquisitions.

 

Awards may be granted under the Plan from time to time in substitution for
assumed awards held by employees, officers, consultants or directors of entities
who become employees, officers, consultants or directors of Aralez or a
Subsidiary as the result of a merger or consolidation of the entity for which
they perform services with Aralez or a Subsidiary, or the acquisition by Aralez
of the assets or stock of the such entity. The terms and conditions of any
Awards so granted may vary from the terms and conditions set forth herein to the
extent that the Administrator deems appropriate at the time of grant to conform
the Awards to the provisions of the assumed awards for which they are
substituted and to preserve their intrinsic value as of the date of the merger,
consolidation or acquisition transaction. To the extent permitted by applicable
law and marketplace or listing rules of the primary securities market or
exchange on which the Common Shares are listed or admitted for trading, any
available shares under a shareholder-approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) may be used for Awards
granted pursuant to this Section 12 and, upon such grant, shall not reduce the
Share Pool.

 

13.                               Compliance with Securities Laws; Listing and
Registration.

 

(a)                                            The obligation of Aralez to sell
or deliver Common Shares with respect to any Award granted under the Plan shall
be subject to all applicable laws, rules and regulations, including all
applicable federal, state or foreign (non-United States) securities laws, or
foreign (non-United States) securities laws and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or appropriate by
the Administrator. If at any time the Administrator determines that the delivery
of Common Shares under the Plan is or may be unlawful under the laws of any
applicable jurisdiction, or federal, state or foreign (non-United States)
securities laws, the right to exercise an Award or receive Common Shares
pursuant to an Award shall be suspended until the Administrator determines that
such delivery is lawful. If at any

 

21

--------------------------------------------------------------------------------


 

time the Administrator determines that the delivery of Common Shares under the
Plan would or may violate the rules of any exchange on which Aralez’s securities
are then listed for trading, the right to exercise an Award or receive Common
Shares pursuant to an Award shall be suspended until the Administrator
determines that such delivery would not violate such rules. If the Administrator
determines that the exercise or nonforfeitability of, or delivery of benefits
pursuant to, any Award would violate any applicable provision of securities laws
or the listing requirements of any stock exchange upon which any of Aralez’s
equity securities are listed, then the Administrator may postpone any such
exercise, nonforfeitability or delivery, as applicable, but Aralez shall use all
reasonable efforts to cause such exercise, nonforfeitability or delivery to
comply with all such provisions at the earliest practicable date.

 

(b)                                            Each Award is subject to the
requirement that, if at any time the Administrator determines, in its absolute
discretion, that the listing, registration or qualification of Common Shares
issuable pursuant to the Plan is required by any securities exchange or under
any state, federal or foreign (non-United States) law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Common Shares, no such Award shall be granted or payment made or Common Shares
issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Administrator.

 

(c)                                             In the event that the
disposition of Common Shares acquired pursuant to the Plan is not covered by a
then current registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), and is not otherwise exempt from such registration, such
Common Shares shall be restricted against transfer to the extent required by the
Securities Act or regulations thereunder, and the Administrator may require a
person receiving Common Shares pursuant to the Plan, as a condition precedent to
receipt of such Common Shares, to represent to Aralez in writing that the Common
Shares acquired by such person is acquired for investment only and not with a
view to distribution and that such person will not dispose of the Common Shares
so acquired in violation of federal, state or foreign securities laws and
furnish such information as may, in the opinion of counsel for the Company, be
appropriate to permit the Company to issue the Common Shares in compliance with
applicable federal, state or foreign securities laws. If applicable, all
certificates representing such Common Shares shall bear applicable legends as
required by federal, state or foreign securities laws or stock exchange
regulation.

 

14.                               Section 409A Compliance.

 

It is the intention of Aralez that any Award that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code shall
comply in all respects with the requirements of Section 409A of the Code to
avoid the imposition of any tax or interest or the inclusion of any amount in
income pursuant to Section 409A of the Code, and the terms of each such Award
shall be construed, administered and deemed amended, if applicable, in a manner
consistent with this intention. Notwithstanding the foregoing, neither Aralez
nor any of its Affiliates nor any of its or their directors, officers,
employees, agents or other service providers will be liable for any taxes,
penalties or interest imposed on any Participant or other person with respect to
any amounts paid or payable (whether in cash, Common Shares or other property)
under any Award, including any taxes, penalties or interest imposed under or as
a result of Section 409A

 

22

--------------------------------------------------------------------------------


 

of the Code. Any payments described in an Award that are due within the “short
term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise. For
purposes of any Award, each amount to be paid or benefit to be provided to a
Participant that constitutes deferred compensation subject to Section 409A of
the Code shall be construed as a separate identified payment for purposes of
Section 409A of the Code. For purposes of Section 409A of the Code, the payment
of Dividend Equivalents under any Award shall be construed as earnings and the
time and form of payment of such Dividend Equivalents shall be treated
separately from the time and form of payment of the underlying Award.
Notwithstanding any other provision of the Plan to the contrary, with respect to
any Award that constitutes a “nonqualified deferred compensation plan” within
the meaning of Section 409A of the Code, any payments (whether in cash, Common
Shares or other property) to be made with respect to the Award that become
payable on account of the Participant’s separation from service, within the
meaning of Section 409A of the Code, while the Participant is a “specified
employee” (as determined in accordance with the uniform policy adopted by the
Administrator with respect to all of the arrangements subject to Section 409A of
the Code maintained by Aralez and its Affiliates) and which would otherwise be
paid within six months after the Participant’s separation from service shall be
accumulated (without interest) and paid on the first day of the seventh month
following the Participant’s separation from service or, if earlier, within
15 days after the appointment of the personal representative or executor of the
Participant’s estate following the Participant’s death. Notwithstanding anything
in the Plan or an Award Agreement to the contrary, in no event shall the
Administrator exercise its discretion to accelerate the payment or settlement of
an Award where such payment or settlement constitutes deferred compensation
within the meaning of Code section 409A unless, and solely to the extent that,
such accelerated payment or settlement is permissible under Treasury Regulation
section 1.409A-3(j)(4).

 

15.                               Plan Duration; Amendment and Discontinuance.

 

(a)                                            Plan Duration.  The Plan shall
remain in effect, subject to the right of the Board or the Compensation
Committee to amend or terminate the Plan at any time, until the earlier of
(a) the earliest date as of which all Awards granted under the Plan have been
satisfied in full or terminated and no Common Shares approved for issuance under
the Plan remain available to be granted under new Awards or (b) the tenth
anniversary of the Effective Date. No Awards shall be granted under the Plan
after such termination date. Subject to other applicable provisions of the Plan,
all Awards made under the Plan on or before the tenth anniversary of the
Effective Date, or such earlier termination of the Plan, shall remain in effect
until such Awards have been satisfied or terminated in accordance with the Plan
and the terms of such Awards. Notwithstanding the continuation of the Plan, no
Award (other than a stock option or stock appreciation right) that is intended
to be a Qualified Performance-Based Award shall be granted on or after the fifth
anniversary of the Effective Date unless the material terms of the applicable
performance goals, within the meaning of Treasury Regulation
Section 1.162-27(e)(4)(i), are approved by the shareholders of Aralez no later
than the first shareholder meeting that occurs in the fifth year following the
Effective Date.

 

(b)                                            Amendment and Discontinuance of
the Plan.  The Board or the Compensation Committee may, without shareholder
approval, amend, alter or discontinue the Plan, but no amendment, alteration or
discontinuation shall be made which would materially impair the rights of a
Participant with respect to a previously granted Award without such
Participant’s consent,

 

23

--------------------------------------------------------------------------------


 

except such an amendment made to comply with applicable law or rule of any
securities exchange or market on which the Common Shares are listed or admitted
for trading or to prevent adverse tax or accounting consequences to Aralez or
the Participant. Notwithstanding the foregoing, no such amendment shall be made
without the approval of Aralez’s shareholders to the extent such amendment would
(A) materially increase the benefits accruing to Participants under the Plan,
(B)  increase the number of Common Shares which may be issued under the Plan or
to a Participant, (C) materially expand the eligibility for participation in the
Plan, (D) eliminate or modify the prohibition set forth in Section 7(f) on
repricing of stock options and stock appreciation rights, (E) lengthen the
maximum term or lower the minimum exercise price or base price permitted for
stock options and stock appreciation rights, (F) modify the prohibition on the
issuance of reload or replenishment options, or (G) make any amendment to remove
or exceed the limit in Section 5(f)(ii), or (H) amend the provisions set out in
this Section 15(b). Except as otherwise determined by the Board or Compensation
Committee, termination of the Plan shall not affect the Administrator’s ability
to exercise the powers granted to it hereunder with respect to Awards granted
under the Plan prior to the date of such termination.

 

(c)                                             Amendment of Awards.  Subject to
Section 7(f) and Section 15(b), the Administrator may unilaterally amend the
terms of any Award theretofore granted, but no such amendment shall materially
impair the rights of any Participant with respect to an Award without the
Participant’s consent, except such an amendment made to cause the Plan or Award
to comply with applicable law, applicable rule of any securities exchange on
which the Common Shares are listed or admitted for trading, or to prevent
adverse tax or accounting consequences for the Participant or the Company or any
of its Affiliates. For purposes of the foregoing sentence, an amendment to an
Award that results in a change in the tax consequences of the Award to the
Participant shall not be considered to be a material impairment of the rights of
the Participant and shall not require the Participant’s consent.

 

16.                               General Provisions.

 

(a)                                            Non-Guarantee of Employment or
Service.  Nothing in the Plan or in any Award Agreement thereunder shall confer
any right on an individual to continue in the service of Aralez or any Affiliate
or shall interfere in any way with any right of Aralez or any Affiliate may have
to terminate such service at any time with or without cause or notice and
whether or not such termination results in (i) the failure of any Award to vest
or become payable; (ii) the forfeiture of any unvested or vested portion of any
Award; and/or (iii) any other adverse effect on the individual’s interests under
any Award or the Plan. No person, even though deemed an Eligible Individual,
shall have a right to be selected as a Participant, or, having been so selected,
to be selected again as a Participant. To the extent that an Eligible Individual
who is an employee of a Subsidiary receives an Award under the Plan, that Award
shall in no event be understood or interpreted to mean that Aralez is the
Participant’s employer or that the Participant has an employment relationship
with Aralez.

 

(b)                                            No Trust or Fund Created. 
Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between Aralez and a
Participant or any other person. To the extent that any Participant or other
person acquires a

 

24

--------------------------------------------------------------------------------


 

right to receive payments from Aralez pursuant to an Award, such right shall be
no greater than the right of any unsecured general creditor of Aralez.

 

(c)                                             Status of Awards.  Awards shall
be special incentive payments to the Participant and shall not be taken into
account in computing the amount of salary or compensation of the Participant for
purposes of determining any pension, retirement, death, severance or other
benefit under (a) any pension, retirement, profit-sharing, bonus, insurance,
severance or other employee benefit plan of Aralez or any Affiliate now or
hereafter in effect under which the availability or amount of benefits is
related to the level of compensation or (b) any agreement between (i) Aralez or
any Affiliate and (ii) the Participant, except as such plan or agreement shall
otherwise expressly provide.

 

(d)                                            Subsidiary Employees.  In the
case of a grant of an Award to an Eligible Individual who provides services to
any Subsidiary, Aralez may, if the Administrator so directs, issue or transfer
the Common Shares, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Administrator may specify, upon the condition or
understanding that the Subsidiary will transfer the Common Shares to the
Eligible Individual in accordance with the terms of the Award specified by the
Administrator pursuant to the provisions of the Plan. All Common Shares
underlying Awards that are forfeited or canceled after such issue or transfer of
shares to the Subsidiary shall revert to Aralez.

 

(e)                                             Governing Law and
Interpretation.  The validity, construction and effect of the Plan, of Award
Agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Administrator relating to the Plan or
such Award Agreements, and the rights of any and all persons having or claiming
to have any interest therein or thereunder, shall be determined exclusively in
accordance with applicable United States federal laws and the laws of the state
of North Carolina without regard to its conflict of laws principles. The
captions of the Plan are not part of the provisions hereof and shall have no
force or effect. Except where the context otherwise requires: (i) the singular
includes the plural and vice versa; (ii) a reference to one gender includes
other genders; (iii) a reference to a person includes a natural person,
partnership, corporation, association, governmental or local authority or agency
or other entity; and (iv) a reference to a statute, ordinance, code or other law
includes regulations and other instruments under it and consolidations,
amendments, re-enactments or replacements of any of them.

 

(f)                                              Use of English Language.  The
Plan, each Award Agreement, and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to an Award shall be
written in English, unless otherwise determined by the Administrator. If a
Participant receives an Award Agreement, a copy of the Plan or any other
documents related to an Award translated into a language other than English, and
if the meaning of the translated version is different from the English version,
the English version shall control.

 

(g)                                             Recovery of Amounts Paid. 
Except as otherwise provided by the Administrator, Awards granted under the Plan
shall be subject to any and all policies, guidelines, codes of conduct, or other
agreement or arrangement adopted by the Board or Compensation Committee with
respect to the recoupment, recovery or clawback of compensation (collectively,
the “Recoupment Policy”)

 

25

--------------------------------------------------------------------------------


 

and/or to any provisions set forth in the applicable Award Agreement under which
Aralez may recover from current and former Participants any amounts paid or
Common Shares issued under an Award and any proceeds therefrom under such
circumstances as the Administrator determines appropriate. The Administrator may
apply the Recoupment Policy to Awards granted before the policy is adopted to
the extent required by applicable law or rule of any securities exchange or
market on which Common Shares are listed or admitted for trading, as determined
by the Administrator in its sole discretion.

 

17.                               Glossary.

 

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

 

“Administrator” means the Compensation Committee, or such other committee(s) or
officer(s) duly appointed by the Board or the Compensation Committee to
administer the Plan or delegated limited authority to perform administrative
actions under the Plan, and having such powers as shall be specified by the
Board or the Compensation Committee; provided, however, that at any time the
Board may serve as the Administrator in lieu of or in addition to the
Compensation Committee or such other committee(s) or officer(s) to whom
administrative authority has been delegated. With respect to any Award to which
Section 16 of the Exchange Act applies, the Administrator shall consist of
either the Board or a committee of the Board, which committee shall consist of
two or more directors, each of whom is intended to be, to the extent required by
Rule 16b-3 of the Exchange Act, a “non-employee director” as defined in
Rule 16b-3 of the Exchange Act and an “independent director” to the extent
required by the rules of the national securities exchange that is the principal
trading market for the Common Shares, and with respect to any Award that is
intended to be a Qualified Performance-Based Award, the Administrator shall
consist of two or more directors, each of whom is intended to be, to the extent
required by Section 162(m) of the Code, an “outside director” as defined under
Section 162(m) of the Code; provided, that with respect to Awards made to a
member of the Board who is not an employee of the Company, “Administrator” means
the Board. Any member of the Administrator who does not meet the foregoing
requirements shall abstain from any decision regarding an Award and shall not be
considered a member of the Administrator to the extent required to comply with
Rule 16b-3 of the Exchange Act or Section 162(m) of the Code.

 

“Affiliate” means any entity, whether now or hereafter existing, which controls,
is controlled by, or is under common control with, Aralez or any successor to
Aralez. For this purpose, “control” (including the correlative meanings of the
terms “controlled by” and “under common control with”) shall mean ownership,
directly or indirectly, of 50% or more of the total combined voting power of all
classes of voting securities issued by such entity, or the possession, directly
or indirectly, of the power to direct the management and policies of such
entity, by contract or otherwise.

 

“Aralez” means Aralez Pharmaceuticals Inc., a company organized under the laws
of the province of British Colombia, Canada.

 

26

--------------------------------------------------------------------------------


 

“Award” means any stock option, stock appreciation right, stock award, stock
unit, Performance Share, Performance Unit, and/or Other Stock-Based Award,
whether granted under this Plan.

 

“Award Agreement” means the written document(s), including an electronic writing
acceptable to the Administrator, and any notice, addendum or supplement thereto,
memorializing the terms and conditions of an Award granted pursuant to the Plan
and which shall incorporate the terms of the Plan.

 

“Board” means the Board of Directors of Aralez.

 

“Business Day” means a day, other than a Saturday, Sunday or statutory holiday,
when banks are generally open in the City of Toronto, or the City of New York
for the transaction of banking business.

 

“Change in Control” means the first of the following to occur: (i) a Change in
Ownership of Aralez, (ii) a Change in Effective Control of Aralez, or (iii) a
Change in the Ownership of Assets of Aralez, as described herein and construed
in accordance with Code section 409A.

 

(i)                                                A “Change in Ownership of
Aralez” shall occur on the date that any one Person acquires, or Persons Acting
as a Group acquire, ownership of the capital stock of Aralez that, together with
the stock held by such Person or Group, constitutes more than 50% of the total
fair market value or total voting power of the capital stock of Aralez. However,
if any one Person is, or Persons Acting as a Group are, considered to own more
than 50%, on a fully diluted basis, of the total fair market value or total
voting power of the capital stock of Aralez, the acquisition of additional stock
by the same Person or Persons Acting as a Group is not considered to cause a
Change in Ownership of Aralez or to cause a Change in Effective Control of
Aralez (as described below). An increase in the percentage of capital stock
owned by any one Person, or Persons Acting as a Group, as a result of a
transaction in which Aralez acquires its stock in exchange for property will be
treated as an acquisition of stock.

 

(ii)                                             A “Change in Effective Control
of Aralez” shall occur on the date either (A) a majority of members of Aralez’s
Board is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of Aralez’s Board before
the date of the appointment or election, or (B) any one Person, or Persons
Acting as a Group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such Person or Persons) ownership
of stock of Aralez possessing 50% or more of the total voting power of the stock
of Aralez.

 

(iii)                                          A “Change in the Ownership of
Assets of Aralez” shall occur on the date that any one Person acquires, or
Persons Acting as a Group acquire (or has or have acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Persons), assets from Aralez that have a total gross fair market value equal to
or more than 50% of the total gross fair market value of all of the assets of
Aralez immediately before such acquisition or acquisitions. For this purpose,
gross fair market value means the

 

27

--------------------------------------------------------------------------------


 

value of the assets of Aralez, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

The following rules of construction apply in interpreting the definition of
Change in Control:

 

(A)                                          A “Person” means any individual,
entity or group within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended, other than employee benefit plans
sponsored or maintained by Aralez and by entities controlled by Aralez or an
underwriter, initial purchaser or placement agent temporarily holding the
capital stock of Aralez pursuant to a registered public offering.

 

(B)                                          Persons will be considered to be
Persons Acting as a Group (or Group) if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the corporation. If a Person owns stock in
both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a Group with other shareholders only with respect to the ownership
in that corporation before the transaction giving rise to the change and not
with respect to the ownership interest in the other corporation. Persons will
not be considered to be acting as a Group solely because they purchase assets of
the same corporation at the same time or purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.

 

(C)                                          A Change in Control shall not
include a transfer to a related person as described in Code section 409A or a
public offering of capital stock of Aralez.

 

(D)                                          For purposes of the definition of
Change in Control, Section 318(a) of the Code applies to determine stock
ownership. Stock underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
For purposes of the preceding sentence, however, if a vested option is
exercisable for stock that is not substantially vested (as defined by Treasury
Regulation §1.83-3(b) and (j)), the stock underlying the option is not treated
as owned by the individual who holds the option.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.

 

“Common Shares” means common shares in the capital of Aralez, without par value,
and any capital securities into which they are converted.

 

“Company” means Aralez and its Subsidiaries, except where the context otherwise
requires. For purposes of determining whether a Change in Control has occurred,
Company shall mean only Aralez.

 

28

--------------------------------------------------------------------------------


 

“Compensation Committee” means the Compensation Committee of the Board.

 

“Dividend Equivalent” means a right, granted to a Participant, to receive cash,
Common Shares, stock Units or other property equal in value to dividends paid
with respect to a specified number of Common Shares.

 

“Effective Date” means the date on which adoption of this Plan, as amended and
restated, is approved by the shareholders of Aralez.

 

“Eligible Individuals” means (i) officers and employees of, and other
individuals, including non-employee directors, who are natural persons providing
bona fide services to or for, Aralez or any of its Subsidiaries, provided that
such services are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for Aralez’s securities, (ii) prospective officers, employees
and service providers who have accepted offers of employment or other service
relationship from Aralez or a Subsidiary; and (iii) consultants who are natural
persons providing bona fide services to or for, Aralez or any of its
Subsidiaries, provided that such services are not in connection with the offer
or sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for Aralez’s securities.

 

“Exchange” means collectively, the Toronto Stock Exchange and the NASDAQ or any
such exchange in Canada or the United States on which Common Shares are listed
and posted for trading.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto. Reference to any specific section of the
Exchange Act shall be deemed to include such regulations and guidance issued
thereunder, as well as any successor section, regulations and guidance.

 

“Fair Market Value” means, on a per share basis as of any date, unless otherwise
determined by the Administrator:

 

(i)                                                if the principal market for
the Common Shares (as determined by the Administrator if the Common Shares are
listed or admitted to trading on more than one exchange or market) is a national
securities exchange or an established securities market, the official closing
price per Common Share for the regular market session on that date on the
principal exchange or market on which the Common Shares are then listed or
admitted to trading or, if no sale is reported for that date, on the last
preceding day on which a sale was reported, all as reported by such source as
the Administrator may select;

 

(ii)                                             if the principal market for the
Common Shares is not a national securities exchange or an established securities
market, but the Common Shares are quoted by a national quotation system, the
average of the highest bid and lowest asked prices for the Common Shares on that
date as reported on a national quotation system or, if no prices are

 

29

--------------------------------------------------------------------------------


 

reported for that date, on the last preceding day on which prices were reported,
all as reported by such source as the Administrator may select; or

 

(iii)                                          if the Common Shares are neither
listed or admitted to trading on a national securities exchange or an
established securities market, nor quoted by a national quotation system, the
value determined by the Administrator in good faith by the reasonable
application of a reasonable valuation method, which method may, but need not,
include taking into account an appraisal of the fair market value of the Common
Shares conducted by a nationally recognized appraisal firm selected by the
Administrator.

 

Notwithstanding the preceding, for foreign, federal, state and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.

 

“Full Value Award” means an Award that results in Aralez transferring the full
value of a Common Share under the Award, whether or not an actual share of stock
is issued. Full Value Awards shall include, but are not limited to, stock
awards, stock units, Performance Shares, Performance Units that are payable in
Common Shares, and Other Stock-Based Awards for which Aralez transfers the full
value of a Common Share under the Award, but shall not include Dividend
Equivalents.

 

“Incentive Stock Option” means any stock option that is designated, in the
applicable Award Agreement or the resolutions of the Administrator under which
the stock option is granted, as an “incentive stock option” within the meaning
of Section 422 of the Code and otherwise meets the requirements to be an
“incentive stock option” set forth in Section 422 of the Code.

 

“Merger Agreement” means the Agreement and Plan of Merger and Arrangement, dated
as of June 8, 2015, among Tribute Pharmaceuticals Canada Inc., POZEN Inc., the
Company and certain other entities, as amended.

 

“Nonqualified Option” means any stock option that is not an Incentive Stock
Option.

 

“Other Stock-Based Award” means an Award of Common Shares or any other Award
that is valued in whole or in part by reference to, or is otherwise based upon,
Common Shares, including without limitation Dividend Equivalents.

 

“Participant” means an Eligible Individual to whom one or more Awards are or
have been granted pursuant to the Plan and have not been fully settled or
cancelled and, following the death of any such person, his successors, heirs,
executors and administrators, as the case may be.

 

“Performance Award” means a Full Value Award, the grant, vesting, lapse of
restrictions or settlement of which is conditioned upon the achievement of
performance objectives over a specified Performance Period and includes, without
limitation, Performance Shares and Performance Units.

 

30

--------------------------------------------------------------------------------


 

“Performance Goals” means the performance goals established by the Administrator
in connection with the grant of Awards based on Performance Metrics or other
performance criteria selected by the Administrator; provided, however, that in
the case of Qualified Performance-Based Awards, such performance goals shall be
based on the attainment of specified levels of one or more Performance Metrics.

 

“Performance Period” means that period established by the Administrator during
which any Performance Goals specified by the Administrator with respect to such
Award are to be measured.

 

“Performance Metrics” means criteria established by the Administrator relating
to any of the following, as it may apply to an individual, one or more business
units, divisions, or Affiliates, or on a company-wide basis, and in absolute
terms, relative to a base period, or relative to the performance of one or more
comparable companies, peer groups, or an index covering multiple companies:

 

(i)                                                Earnings or Profitability
Metrics:  any derivative of revenue; earnings/loss (gross, operating, net, or
adjusted); earnings/loss before interest and taxes (“EBIT”); earnings/loss
before interest, taxes, depreciation and amortization (“EBITDA”); profit
margins; operating margins; expense levels or ratios;  provided  that any of the
foregoing metrics may be adjusted to eliminate the effect of any one or more of
the following: interest expense, asset impairments or investment losses, early
extinguishment of debt or stock-based compensation expense;

 

(ii)                                             Return Metrics: any derivative
of return on investment, assets, equity or capital (total or invested);

 

(iii)                                          Investment Metrics: relative
risk-adjusted investment performance; investment performance of assets under
management;

 

(iv)                                         Cash Flow Metrics: any derivative
of operating cash flow; cash flow sufficient to achieve financial ratios or a
specified cash balance; free cash flow; cash flow return on capital; net cash
provided by operating activities; cash flow per share; working capital;

 

(v)                                            Liquidity Metrics: any derivative
of debt leverage (including debt to capital, net debt-to-capital, debt-to-EBITDA
or other liquidity ratios);

 

(vi)                                         Stock Price and Equity Metrics: any
derivative of return on shareholders’ equity; total shareholder return; stock
price; stock price appreciation; market capitalization; earnings/loss per share
(basic or diluted) (before or after taxes); and/or

 

(vii)                                      Strategic Metrics: product research
and development; completion of an identified special project; clinical trials;
regulatory filings or approvals; patent application or issuance; manufacturing
or process development; sales or net sales; market share; market penetration;
economic value added; customer service; customer satisfaction; inventory
control; balance of cash, cash equivalents and marketable securities; growth in

 

31

--------------------------------------------------------------------------------


 

assets; key hires; employee satisfaction; employee retention; business
expansion; acquisitions, divestitures, joint ventures or financing; legal
compliance or safety and risk reduction.

 

“Performance Shares” means a grant of stock or stock Units the issuance, vesting
or payment of which is contingent on performance as measured against
predetermined objectives over a specified Performance Period.

 

“Performance Units” means a grant of dollar-denominated Units the value, vesting
or payment of which is contingent on performance against predetermined
objectives over a specified Performance Period.

 

“Plan” means this Aralez Pharmaceuticals Inc. Amended and Restated 2016
Long-Term Incentive Plan, as set forth herein and as it may be amended from time
to time.

 

“Qualified Performance-Based Award” means an Award intended to qualify for the
Section 162(m) Exemption, as provided in Section 7(k).

 

“Restricted Stock” means an Award of Common Shares to a Participant that may be
subject to certain transferability and other restrictions and to a risk of
forfeiture (including by reason of not satisfying certain Performance Goals).

 

“Restricted Stock Unit” means a right granted to a Participant to receive Common
Shares or cash at the end of a specified deferral period, which right may be
conditioned on the satisfaction of certain requirements (including the
satisfaction of certain Performance Goals).

 

“Restriction Period” means, with respect to Full Value Awards, the period
commencing on the date of grant of such Award to which vesting or
transferability and other restrictions and a risk of forfeiture apply and ending
upon the expiration of the applicable vesting conditions, transferability and
other restrictions and lapse of risk of forfeiture and/or the achievement of the
applicable Performance Goals (it being understood that the Administrator may
provide that vesting shall occur and/or restrictions shall lapse with respect to
portions of the applicable Award during the Restriction Period in accordance
with Section 7(b)).

 

“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

 

“Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with Aralez if each of the corporations
or other entities, or group of commonly controlled corporations or other
entities, other than the last corporation or other entity in the unbroken chain
then owns stock or other equity interests possessing 50% or more of the total
combined voting power of all classes of stock or other equity interests in one
of the other corporations or other entities in such chain or otherwise has the
power to direct the management and policies of the entity by contract or by
means of appointing a majority of the members of the board or other body that
controls the affairs of the entity; provided, however, that solely for purposes
of determining whether a Participant has a Termination of Service that is a
“separation

 

32

--------------------------------------------------------------------------------


 

from service” within the meaning of Section 409A of the Code or whether an
Eligible Individual is eligible to be granted an Award that in the hands of such
Eligible Individual would constitute a “nonqualified deferred compensation plan”
within the meaning of Section 409A of the Code , a “Subsidiary” of a corporation
or other entity means all other entities with which such corporation or other
entity would be considered a single employer under Sections 414(b) or 414(c) of
the Code.

 

“Tax Withholding Obligation” means any federal, state, local or foreign
(non-United States) income, employment or other tax or social insurance
contribution required by applicable law to be withheld in respect of Awards.

 

“Termination of Service” means the termination of the Participant’s employment
or consultancy with, or performance of services for, Aralez and its
Subsidiaries. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among Aralez and its Subsidiaries shall not be
considered Terminations of Service. With respect to any Award that constitutes a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code, “Termination of Service” shall mean a “separation from service” as
defined under Section 409A of the Code to the extent required by Section 409A of
the Code to avoid the imposition of any tax or interest or the inclusion of any
amount in income pursuant to Section 409A of the Code. A Participant has a
separation from service within the meaning of Section 409A of the Code if the
Participant terminates employment with Aralez and all Subsidiaries for any
reason. A Participant will generally be treated as having terminated employment
with Aralez and all Subsidiaries as of a certain date if the Participant and the
entity that employs the Participant reasonably anticipate that the Participant
will perform no further services for Aralez or any Subsidiary after such date or
that the level of bona fide services that the Participant will perform after
such date (whether as an employee or an independent contractor) will permanently
decrease to no more than 20 percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services if the
Participant has been providing services for fewer than 36 months); provided,
however, that the employment relationship is treated as continuing while the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of leave does not exceed six months or, if longer, so long as the
Participant retains the right to reemployment with Aralez or any Subsidiary.

 

“Total and Permanent Disability” means, with respect to a Participant, except as
otherwise provided in the relevant Award Agreement, that a Participant is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
last until the Participant’s death or result in death, or (ii) determined to be
totally disabled by the Social Security Administration or other governmental or
quasi-governmental body that administers a comparable social insurance program
outside of the United States in which the Participant participates and which
conditions the right to receive benefits under such program on the Participant
being unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
last until the Participant’s death or result in death. The Administrator shall
have sole authority to determine whether a Participant has suffered a Total and
Permanent Disability and may require such medical or other evidence as it deems
necessary to judge the nature and permanency of the Participant’s condition.

 

33

--------------------------------------------------------------------------------


 

“Unit” means a bookkeeping entry used by Aralez to record and account for the
grant of the following types of Awards until such time as the Award is paid,
cancelled, forfeited or terminated, as the case may be: stock units, Restricted
Stock Units, Performance Units, and Performance Shares that are expressed in
terms of units of Common Shares.

 

34

--------------------------------------------------------------------------------